DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
The current office action is made responsive to claims filed 08/28/2020. 
Claims 1-20 are pending. A complete action on the merits appears below.
Claim Objections
Claim 15 is listed twice. The first claim 15 is a system claim which is dependent of 10. The second claim 15 is a method claim. Appropriate correction is required. 
For the claims listed as claim 15, the system claim is rejected by Truckai in view of Ingle, the method claim is rejected under Truckai as methods inherent to the ordinary use of a recited invention. For further clarification purposes, the first claim 15 comprising the system claim will herein be referred to as claim 15(1), and the second claim 15 comprising the method claim will herein be referred to as claim 15(2). 
Claim 4 is objected to because of the following informalities:  the sentence concludes in a “;” and should instead conclude in a “.”.  Appropriate correction is required.
Claim 15(1) is objected to because of the following informalities: the section “an inner shaft … for receiving the thermal transfer medium.” Concludes in a “.” and should instead conclude in a “;”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 15(2)-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20120245581 to Truckai (herein after “Truckai”).
Regarding claim 1, Truckai teaches an instrument (Fig. 1-2; electrosurgical ablation system 100 comprises hand-held apparatus 105 is configured with a distal portion to access the uterine cavity) for producing a tissue effect at or near a uterine wall, the instrument comprising: 
a distal portion configured for receiving a thermal transfer medium (Fig. 6; elongated introducer sleeve 110 extends to a distal end 112 comprising working end 122 where gas inflow is received through port 190), 
the distal portion being configured to be in fluid communication with at least a portion of a target treatment site, the target treatment site being at or near the uterine wall (¶[0009] discusses the invention as being inserted into a patient’s uterine cavity and providing a flow of fluid into the uterine cavity), 
such that the distal portion delivers the thermal transfer medium toward the target treatment site, and thereby produce the tissue effect at or near the uterine wall (¶[0018] discusses the working end having an energy delivery surface for ablating the uterine cavity).
Regarding claim 2, Truckai teaches the instrument of claim 1, further comprising: 
an outer shaft that is configured to extend through a vagina and a cervix and into a uterus (Fig. 8A-C illustrates the steps of the working end being inserted into the uterine cavity, the outer sleeve being retracted to expose the thin walled structure containing the inner sleeve); and 
an inner shaft positioned in the outer shaft (Fig. 7; secondary translatable sleeve 170 is located within translatable sleeve 115, which is interpreted as the outer shaft, and both are located within the introducer sleeve 110), wherein the distal portion of the inner shaft forms a nozzle configured for receiving the thermal transfer medium (Fig. 5; port 190 is located at the distal end of sleeve 170).
Regarding claim 3, Truckai teaches the instrument of claim 2, wherein the inner shaft is configured to slide within the outer shaft to move the nozzle from an undeployed position to a deployed position (¶[0053] discusses the secondary translatable sleeve 170 can be extended from bore 175 in translatable 115).
Regarding claim 4, Truckai teaches the instrument of claim 2, further including: a sealing portion positioned around the outer shaft that is configured to form a seal between the outer shaft and the cervix when it is expanded (¶[0058] discusses the use of a balloon that can be expanded to seal the cervical canal);
Regarding claim 6, Truckai teaches the instrument of claim 2, further including: a temperature sensor positioned on the outer shaft that is configured to sense a temperature of the uterus (¶[0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor).
Regarding claim 7, Truckai teaches the instrument of claim 2, further including: a pressure sensor positioned on the outer shaft that is configured to sense a pressure of the uterus (¶[0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor).
Regarding claim 8, Truckai teaches the instrument of claim 2, and further including: an exhaust system (Fig. 3; the control unit 135 comprises a vacuum source 145 to provide controlled gas inflows and outflows to and from the working end 122) fluidly coupled to the outer shaft (Fig. 5-6; it can be seen that gas outflows communicate with  vacuum source 145 through open end 200 of bore 175 in sleeve 115).
Regarding claims 15(2)-20 the recited methods are considered inherent in the ordinary use of the instrument as described in claims 1-4 and 6-8 as rejected under Truckai in view of Ingle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15(1) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120245581 to Truckai (herein after “Truckai”) in view of U.S. Patent Application 20110190751 to Ingle et al (herein after “Ingle”).
Regarding claim 5, Truckai teaches the instrument of claim 2.
However, Truckai fails to teach the instrument of claim 2, further including: a pressure regulator positioned on the outer shaft that is configured to control an inflow rate and an outflow rate of a thermal transfer medium to the uterus.
Truckai instead teaches the pressure regulator as simply being downstream of the pressurized gas source (¶[0060])
Ingle teaches a system for producing a tissue effect through the use of a thermal transfer medium. Ingle further teaches the use of a pressure regulator located on an outer shaft to control inflow and outflow (¶[0035]). This pressure regulator is discussed as being useful for the purpose of maintaining a desired amount of space between members within the system and also leak monitoring and detection (¶[0007]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ingle into the device of Truckai to provide for a more accurate device through leak detection (¶[0007]).
Regarding claim 15(1), Truckai teaches the system of claim 10 (Fig. 1-2; electrosurgical ablation system 100 comprises hand-held apparatus 105 is configured with a distal portion to access the uterine cavity), further comprising: 
an outer shaft that is configured to extend through a vagina and a cervix and into a uterus (Fig. 8A-C illustrates the steps of the working end being inserted into the uterine cavity, the outer sleeve being retracted to expose the thin walled structure containing the inner sleeve); 
an inner shaft positioned in the outer shaft (Fig. 7; secondary translatable sleeve 170 is located within translatable sleeve 115, which is interpreted as the outer shaft, and both are located within the introducer sleeve 110), wherein the distal portion of the inner shaft forms a nozzle configured for receiving the thermal transfer medium (Fig. 5; port 190 is located at the distal end of sleeve 170).
a pressure sensor positioned on the outer shaft that is configured to sense a pressure of the uterus (¶[0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor); 
a temperature sensor positioned on the outer shaft that is configured to sense a temperature of the uterus (¶[0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor); and 
a thermal transfer medium source (Fig. 3; gas source 140A) fluidly coupled to a proximal end of the inner shaft. 
However, Truckai fails to teach the system further comprising: a pressure regulator positioned on the outer shaft that is configured to control an inflow rate and an outflow rate of a thermal transfer medium to the uterus 
Truckai instead teaches the pressure regulator as simply being downstream of the pressurized gas source (¶[0060])
Ingle teaches a system for producing a tissue effect through the use of a thermal transfer medium. Ingle further teaches the use of a pressure regulator located on an outer shaft to control inflow and outflow (¶[0035]). This pressure regulator is discussed as being useful for the purpose of maintaining a desired amount of space between members within the system and also leak monitoring and detection (¶[0007]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ingle into the device of Truckai to provide for a more accurate device through leak detection (¶[0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120245581 to Truckai (herein after “Truckai”) in view of U.S. Patent Application U.S. 20190282397 to Murdeshwar (herein after “Murdeshwar”).
Regarding claim 9, Truckai teaches the instrument of claim 2.
However, Truckai fails to teach the instrument of claim 2, further including: a first arm connected to the nozzle and extending towards a first fallopian tube; a first protector at the distal end of the first arm that is configured to block the first fallopian tube; a second arm connected to the nozzle and extending towards a second fallopian tube; and a second protector at the distal end of the second arm that is configured to block the second fallopian tube.
Murdeshwar teaches a surgical device for addressing problem related to uterine tissue (¶[0002]). The device for performing procedures comprising applying a thermal transfer medium at or near a uterine wall (¶[0003]). This device is utilized for the purpose of treating ailments such as menorrhagia, the method for this involves destroying the endometrial layers at the inner uterine wall (¶[0002]- [0004]), during this the target tissue is only the uterine cavity and in order to maintain a substantially fluid-tight seal of the uterine cavity, covers are formed to facilitate temporary blockage of access to the fallopian tubes (¶[0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Murdeshwar into the device of Truckai to treat only target tissue. 

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120245581 to Truckai (herein after “Truckai”) in view of U.S. Patent Application 20180133446 to Shikhman et al. (herein after “Shikhman”).
Regarding claim 10, Truckai teaches a system for ablating an endometrium of a uterus (Fig. 1-2; ablation system 100), the system comprising: 
a thermal transfer medium source (Fig. 3; gas source 140A); and 
an instrument with a nozzle (Fig. 5-6; gas inflow port 190 in the distal end of sleeve 170) that is configured to be positioned in the uterus to deliver the thermal transfer medium from the thermal transfer medium source ([0051] discusses the connector configured with a gas inflow channel to connect the gas and energy source to the handheld device) to the endometrium of the uterus (¶[0052] discusses the working end as being expanded for contacting the patient’s endometrial lining that is targeted for ablation).
However, Truckai fails to teach the delivery of the medium directly to the endometrium of the uterus. Instead, Truckai teaches the working end being comprised if a flexible thin-walled structure of a dielectric material, comprising a fluid-tight interior chamber, which expands into a triangular shape configured for contacting the patient’s endometrial lining that is targeted for ablation (¶[0052]). 
Shikhman teaches a system and method for delivering therapeutic agents to a patient’s uterine cavity for endometrial ablation (¶Abstract, [0002]). The system comprising (Fig. 1-13) various embodiments of a dispensing member, which is located at the distal working end of a sheath (¶[0049]- [0050]). The dispensing member being expandable to maximize the endometrial tissue exposed to the device (¶[0047]).
Shikhman further teaches the therapeutic agent as (¶[0013] discusses the dispensing member as having at least one perforation to provide exit openings for passage of the agent into the uterine cavity) directly contacting the endometrium of the uterus (¶[0012]).
The use of a device for delivering the agent directly to the endometrium lining in a non-invasive, easy-to-use, and effective manner is known to be desirable in the art (¶[0011]- [0012]). Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to incorporate the teachings of Shikhman into the device of Truckai for the treatment of abdominal uterine bleeding, which may otherwise be invasive, ineffective, expensive, or a combination of these limitations (¶[0010]).  
Regarding claim 13, Truckai teaches the system of claim 10, wherein the thermal transfer medium includes a transport medium and a plurality of thermal transfer particles that are delivered to the uterus (¶[0009] discusses fluid flowing through the probe as being CO2, which is a non-conductive, neutral fluid; [0048]- [0049] discusses the use of the gas provided as becoming ionized so as to become a “plasma” or “conductive gas”; as is known in the art, the medical use of plasma comprises the category of partially ionized plasma, also referred to as weakly ionized gas, meaning that the medium would comprise both the ionized thermally conductive and neutral non-conductive portions of the CO2 gas; see Conclusion for additional teachings).
Regarding claim 14, Truckai teaches the system of claim 14, wherein the plurality of thermal transfer particles are configured to contact the endometrial lining of the uterus (Fig. 10C; ¶[0012]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120245581 to Truckai (herein after “Truckai”) in view of U.S. Patent Application 20180133446 to Shikhman et al. (herein after “Shikhman”) further in view of U.S. Patent Application 20180338787 to Cote et al (herein after “Cote”).
Regarding claim 11, Truckai in view of Shikhman teaches the system of claim 10.
However, Truckai/Shikhman fails to teach the system of claim 10, wherein the thermal transfer medium in a cryogenic state.
Cote teaches a medical device having a distal portion configured for receiving a thermal transfer medium for producing a tissue effect at or near a uterine wall (¶[0001], [0009]). Cote further teaches problems known in the art being relevant to other forms of thermally produced effect at affected tissue, such as with lack of visualization during catheter insertion, non-uniform treatment, charring of tissue, etc., and discusses due to these known problems in the art the desirability for a minimally invasive device which delivers/extracts thermal energy to a desired area, such as through applying a cryogenic agent (¶[0003]- [0004]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Cote into the device of Truckai/Shikhman to provide efficient treatment to the patient (¶[0013]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120245581 to Truckai (herein after “Truckai”) in view of U.S. Patent Application 20180133446 to Shikhman et al. (herein after “Shikhman”) further in view of U.S. Patent Application 20110208174 to Baust (herein after “Baust”).
Regarding claim 12, Truckai in view of Shikhman teaches the system of claim 10.
However, Truck/Shikhman fails to teach the system of claim 10, wherein the thermal transfer medium is a cryogenic supercritical fluid.
Baust teaches a medical device for surgical procedures, the surgical procedure producing a tissue effect through a thermal transfer medium. Baust further teaches the probe structure utilized for providing thermal treatment therapy, such as that of a cryogen system as being any of a gas, liquid, critical or supercritical fluid (¶[0035]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Baust into the device of Truckai/Shikhman, as a simple substitution of one known element for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20040116918 A1 – an electrosurgical device to generate a plasma stream for performing electrosurgery on a surgical site, the plasma being generated by an electrode heating a gas to at least partially ionize the gas. (¶Abstract, [0028]) 
US 20050205410 A1 – a system and method for generation of a plasma, such as that used for medical purposes. (¶[0003], [0005], [0025])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794